        Case 4:19-cv-00892-HSG Document 218 Filed 10/18/19 Page 1 of 3



 1   Kathleen R. Hartnett (SBN 314267)
     BOIES SCHILLER FLEXNER LLP
 2   44 Montgomery Street, 41st Floor
     San Francisco, CA 94104
 3
     Telephone:    (415) 293-6800
 4   Facsimile:    (415) 293-6899
     Email:        khartnett@bsfllp.com
 5
     Harold Hongju Koh (pro hac vice admitted)
 6   PETER GRUBER RULE OF LAW CLINIC
     Yale Law School
 7
     127 Wall Street, P.O. Box 208215
 8   New Haven, CT 06520
     Telephone:    (203) 432-4932
 9   Email:        harold.koh@ylsclinics.org
10   Phillip Spector (pro hac vice admitted)
     MESSING & SPECTOR LLP
11
     1200 Steuart Street, #2112
12   Baltimore, MD 21230
     Telephone:     (212) 277-8173
13   Email:         ps@messingspector.com
14   Attorneys for Amici Curiae
15   Former U.S. Government Officials

16

17                                  UNITED STATES DISTRICT COURT

18                                NORTHERN DISTRICT OF CALIFORNIA
                                             OAKLAND DIVISION
19

20   SIERRA CLUB and SOUTHERN BORDER                    Case No. 4:19-cv-00892-HSG
     COMMUNITIES COALITION,
21                                                      CONSENT MOTION OF FORMER
                              Plaintiffs,               U.S. GOVERNMENT OFFICIALS FOR
22                                                      LEAVE TO FILE MEMORANDUM AS
                      vs.                               AMICI CURIAE IN SUPPORT OF
23                                                      PLAINTIFFS’ MOTION FOR PARTIAL
     DONALD J. TRUMP, President of the                  SUMMARY JUDGMENT
24   United States, in his official capacity, et al.,
                                                        Judge:               Hon. Haywood S. Gilliam, Jr.
25                           Defendants.                S.J. Hearing Date:   November 20, 2019
                                                        Time:                10:00 a.m.
26                                                      Courtroom:           2, 4th Floor
27

28
      CONSENT MOTION OF FORMER U.S. GOV’T OFFICIALS FOR LEAVE TO FILE BRIEF
      AS AMICI CURIAE ISO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                               CASE NO. 4:19-cv-00892-HSG
        Case 4:19-cv-00892-HSG Document 218 Filed 10/18/19 Page 2 of 3




 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          Former U.S. Government Officials respectfully move for leave to file the attached brief as

 3   amici curiae in the above-captioned matter, in support of Plaintiffs’ Motion for Summary

 4   Judgment. Amici are listed in the Appendix to the attached brief. Counsel for Plaintiffs and

 5   Defendants have consented to Amici’s proposed filing.

 6                         STATEMENT OF INTEREST AND ARGUMENT

 7          Amici curiae are sixty former officials in the U.S. government who have worked on

 8   national security and homeland security issues from the White House as well as agencies across

 9   the Executive Branch. They have served in senior leadership roles in administrations of both

10   major political parties, and collectively they have devoted a great many decades to protecting the

11   security interests of the United States. They have held the highest security clearances, and

12   participated in the highest levels of policy deliberations on a broad range of issues. These

13   include: immigration, border security, counterterrorism, military operations, and our nation’s

14   relationship with other countries, including those south of the U.S. border.

15          Amici respectfully submit this brief because, in their professional opinion, there is no

16   factual basis for the declaration of a national emergency for the purpose of circumventing the

17   appropriations process and reprogramming billions of dollars in funding to construct a wall at the

18   southern border, as directed by the Presidential Proclamation of February 15, 2019. The Court

19   granted Amici permission to, and Amici did file, a brief in support of Plaintiffs’ Motion for a

20   Preliminary Injunction. See Consent Motion for Leave to File Amicus Brief (ECF No. 94). Amici

21   now seek leave to file a brief in support of Plaintiffs’ Motion for Partial Summary Judgment for

22   the same reasons. Amici submit that their brief will be helpful to the Court, given Amici’s unique

23   and directly relevant perspective of having lived and worked through national emergencies across

24   Presidential administrations over a period of decades. The points in this brief are an updated

25   version of those in a declaration that most of the amici joined and that was submitted into the

26   Congressional Record on February 25, 2019.

27

28
                                            1
      CONSENT MOTION OF FORMER U.S. GOV’T OFFICIALS FOR LEAVE TO FILE BRIEF
      AS AMICI CURIAE ISO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                               CASE NO. 4:19-cv-00892-HSG
        Case 4:19-cv-00892-HSG Document 218 Filed 10/18/19 Page 3 of 3




 1                                         CONCLUSION

 2         For the foregoing reasons, the Consent Motion should be granted, and Amici’s attached

 3   memorandum should be filed with the Court.

 4

 5   Dated: October 18, 2019                 Respectfully Submitted,

 6
                                             By:    /s/ Kathleen R. Hartnett
 7                                                 Kathleen R. Hartnett (SBN 314267)
 8                                                 BOIES SCHILLER FLEXNER LLP
                                                   44 Montgomery Street, 41st Floor
 9                                                 San Francisco, CA 94104
                                                   Telephone: (415) 293-6800
10                                                 Facsimile: (415) 293-6899
                                                   Email: khartnett@bsfllp.com
11

12                                                 Harold Hongju Koh (pro hac vice admitted)
                                                   PETER GRUBER RULE OF LAW CLINIC
13                                                 Yale Law School
                                                   127 Wall Street, P.O. Box 208215
14                                                 New Haven, CT 06520
                                                   Telephone: (203) 432-4932
15
                                                   Email: harold.koh@ylsclinics.org
16
                                                   Phillip Spector (pro hac vice admitted)
17                                                 MESSING & SPECTOR LLP
                                                   1200 Steuart Street, #2112
18                                                 Baltimore, MD 21230
                                                   Telephone: (212) 277-8173
19
                                                   Email: ps@messingspector.com
20
                                                   Attorneys for Amici Curiae Former U.S.
21                                                 Government Officials
22

23

24

25

26

27

28
                                            2
      CONSENT MOTION OF FORMER U.S. GOV’T OFFICIALS FOR LEAVE TO FILE BRIEF
      AS AMICI CURIAE ISO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                               CASE NO. 4:19-cv-00892-HSG
